The Court will not appoint commissioners of sewers, where all the proprietors of ¡ the lands alleged to be damaged join in the application.This was an application to the Court for the appointment of commissioners of sewers, under the statute of 1795, c. 62. But :t appearing that all the proprietors of the lands alleged to be damaged had joined in the application, the Court said they had no jurisdiction of the matter, and they referred to the case of Swett fy Al. vs. Bussey &f Al. (1) So the application was dismissed.